     Case: 1:15-cv-01046-SO Doc #: 276 Filed: 08/20/19 1 of 6. PageID #: 6097




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION




UNITED STATES OF AMERICA,                      )   CASE NO.: 1:15-CV-01046
                                               )
              Plaintiff,                       )
                                               )   JUDGE SOLOMON OLIVER, JR.
       vs.                                     )
                                               )   MOTION TO APPROVE AMENDED
CITY OF CLEVELAND                              )   DISCIPLINARY MATRIX
                                               )
              Defendant.                       )
                                               )
                                               )




       Pursuant to Paragraphs 245 through 249 of the Consent Decree and the Fourth-Year

Monitoring Plan in the above-captioned matter, the City of Cleveland (the “City”), on behalf of

the Cleveland Division of Police (“CDP” or “Division”), submitted a proposed Amended

Disciplinary Guidance Policy (“Amended Disciplinary Matrix”) with Verbal Counseling Form,

attached as Exhibit A. It also has submitted an accompanying Table of Discipline, attached as

Exhibit B.

       The Monitoring Team has carefully reviewed the Amended Disciplinary Matrix. It has

determined that it contains important changes to the Division’s existing Disciplinary Matrix that

have the potential to improve accountability with respect to misconduct involving dishonesty or
      Case: 1:15-cv-01046-SO Doc #: 276 Filed: 08/20/19 2 of 6. PageID #: 6098



false statements. The Monitoring Team therefore recommends that the Court approve CDP’s

Amended Disciplinary Matrix in its entirety.

I.     SUMMARY          OF      CONSENT        DECREE        REQUIREMENTS            REGARDING

       DISCIPLINE

       The Consent Decree obligates CDP to “ensure that discipline for sustained allegations of

misconduct comports with due process, and is consistently applied, fair, and based on the nature

of the allegation, and that mitigating and aggravating factors are identified and consistently applied

and documented.” Dkt. 7-1 at ¶ 245. To that end, the Division needed to “review its current

disciplinary matrix and will seek to amend it as necessary[.]” Id. Specifically, CDP must ensure

that the disciplinary matrix:

           •   “[E]stablishes a presumptive range of discipline for each type of rule
               violation;”
           •   “[I]ncreases the presumptive discipline based on an officer’s prior
               violations of the same or other rules;”
           •   “[P]rohibits consideration of the officer’s race, gender, national origin, age,
               ethnicity, familial relationships, or sexual orientation” as well as “the high
               (or low) profile nature of the incident;” and
           •   “[P]rovides that CDP will not take only non-disciplinary corrective action
               in cases in which the disciplinary matrix calls for the imposition of
               discipline” but may consider non-disciplinary corrective action “in a case
               where discipline has [already] been imposed.” Id. at ¶ 246.

       Further, if the Disciplinary Matrix is amended, the Division “will provide its disciplinary

matrix to the [Cleveland Community Police] Commission, the Police Inspector General, and the

police unions for comment.” Id. at ¶ 248.

II.    PROCEDURAL HISTORY

       Working with the Department of Justice and Monitoring Team, CDP first revised its then-

existing disciplinary matrix to meet the terms of the Consent Decree in early 2018. The Court


                                                  2
       Case: 1:15-cv-01046-SO Doc #: 276 Filed: 08/20/19 3 of 6. PageID #: 6099



formally approved the new Disciplinary Matrix (“2018 Disciplinary Matrix”) and ordered it

effective on January 24, 2018. Dkt. 178.

        Since the promulgation of the new Matrix, members of the Monitoring Team began

auditing the Division’s disciplinary decisions along with the underlying investigations that

precipitated them in real-time. The Parties and Team began to discuss various areas that required

improvement, particularly around violations involving dishonesty. Specifically, the Monitoring

Team recommended to the CDP that the 2018 Disciplinary Matrix be updated to reduce the extent

of discretion permitted with respect to cases involving sustained findings for integrity-related

violations.

        After considering the input of the Department of Justice and Monitoring Team, the

Division began to revise its 2018 Disciplinary Matrix in early 2019. On June 6, 2019, the Division

sent a draft of the revised disciplinary matrix to the Community Police Commission (“CPC”) and

the police unions for their comment. The CPC elected to not provide comments. The CDP

reviewed the unions’ input and made further revisions. On August 14, 2019, CDP submitted the

current versions of the Amended Disciplinary Matrix and Table of Discipline to the Monitoring

Team and Department of Justice.

III.    STANDARD OF REVIEW

        The Monitoring Team’s role is to “assess and report whether the requirements” of the

Consent Decree “have been implemented.” Dkt. 7-1 at ¶ 351; accord id. ¶ at 352 (requiring the

Monitor to “review . . . policies, procedures, practices, training curricula, and programs developed

and implemented under” the Decree). The task of the Monitoring Team here is to determine

whether the submitted Amended Disciplinary Matrix complies with the Consent Decree’s

requirements.



                                                 3
      Case: 1:15-cv-01046-SO Doc #: 276 Filed: 08/20/19 4 of 6. PageID #: 6100




IV.    ANALYSIS OF THE AMENDED DISCIPLINARY MATRIX

       The Amended Disciplinary Matrix contains important substantive revisions to the 2018

Disciplinary Matrix that principally address violations involving dishonesty or lack of integrity.

Although integrity offenses constituted Group III violations, previously, the 2018 Disciplinary

Matrix permitted wide discretion, allowing for the City’s Public Safety Director to impose

suspensions anywhere from 13 to 30 days, or in the alternative, demotion or termination. The only

violation for which the 2018 Disciplinary Matrix calls for automatic termination is for the

commission of “felony offenses” or “any conviction resulting in a Weapons Disability” and the

only cases where “a rebuttable presumption of termination” exists is for a second Group III

violation involving “serious misdemeanor offenses, gross immorality violations, [or] gross neglect

of duty.” Dkt. 173-1 at 9-10.

       The Amended Disciplinary Matrix now allows for a wider range of integrity offenses by

adding “dishonesty” to the list of “False Report, false statement, untruthfulness” Group III

violations, and creates “a presumption of termination” for such violations. Ex. A at 9. This change

will give the Division and City better tools to meet the terms of Paragraph 245, which requires that

“discipline for sustained allegations of misconduct” be appropriately “based on the nature of the

allegation.”

V.     CONCLUSION

       The task of the Monitoring Team is to duly consider whether the City’s submitted

Amended Disciplinary Matrix satisfies the terms of the Consent Decree. The Monitoring Team

concludes that the Amended Disciplinary Matrix will allow the CDP to better meet the terms of



                                                 4
     Case: 1:15-cv-01046-SO Doc #: 276 Filed: 08/20/19 5 of 6. PageID #: 6101



the Consent Decree. Accordingly, the Monitoring Team approves the Matrix in its entirety and

requests that this Court order it effective immediately.




                                                      Respectfully submitted,



                                                      /s/ Hassan Aden

                                                      HASSAN ADEN
                                                      Monitor
                                                      The Aden Group LLC
                                                      8022 Fairfax Road
                                                      Alexandria, VA 22308
                                                      Tel: (571) 274-7821
                                                      Email: aden@theadengroup.com




                                                 5
     Case: 1:15-cv-01046-SO Doc #: 276 Filed: 08/20/19 6 of 6. PageID #: 6102



                               CERTIFICATE OF SERVICE

       I hereby certify that on August 20, 2019, I served the foregoing document entitled Motion

to Approve Amended Disciplinary Matrix via the court’s ECF system to all counsel of record.




                                                   /s/ Ayesha Bell Hardaway
                                                   AYESHA BELL HARDAWAY




                                               6
